internal_revenue_service appeals_office w peachtree st n w atlanta ga date date number release date org address certified mail dear department of the treasury person to contact employee id number tol fax refer efer in re reply reply to to tax period s ended uil this is a final_determination regarding your foundation classification this letter modifies our letter to you dated date in which we determined that you would be treated as a publicly_supported_organization this letter modifies our letter dated date stating the organization met the public support_test under sec_170 based on your sources of support we have determined that you are a private non- operating_foundation described under sec_509 of the code effective date the modification of your foundation status was made for the following reason s based upon the examination of the organization’s records it was determined the organization does not meet the public support tests described under sec_509 of the code your tax exempt status under sec_501 c of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records you are required to file form_990-pf return of private_foundation form_990-pf must be filed by the 15th day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it any year the penalty is dollar_figure per day for foundations with gross_receipts exceeding dollar_figure in processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established internal_revenue_service procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service west 15th street suite helena mt see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager internal_revenue_service tax_exempt_and_government_entities_division s dearborn chicago il department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s eer person to contac number é contact pec numnbe we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate letter rev catalog number 34809f cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service form 886a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx explanation of items legend org organization name state state trustee dir-5 dir-6 dir-7 dir-8 ra-1 4th ra sth county county 3rd qh 6gth 67th 6g co-1 xx date address address city city pa pa tru-1 tru-2 co-2 co-3 co-4 co-5 co-6 co-7 co-8 dir-1 dir-2 dir-3 dir- 6g companie sec_187 sec_2 directors issue whether the org’s org tax-exempt status under sec_501 should be revoked because it is not operated exclusively for exempt purposes facts on december 19xx a document entitled complete and self-contained appraisal report on various land city state was completed for co-1 a grantor_trust with tru-1 as trustee the appraisal was conducted by tru-2 of co-2 tru-2 is now deceased the appraisal concluded that the value of the dollar_figure acres owned by tru-1 through the grantor_trust was dollar_figure the appraisal determined that the farmland could be later developed for residential and _ commercial purposes portions of these dollar_figure acres were subsequently encumbered with conservation easements and donated to a newly formed organization the org org on december 19xx org was incorporated by dir-1 dir-1 law firm the co-3 is located at address city state and has provided legal services for tru-1 and the co-1 according to org’s articles of incorporation t he corporation is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended and t he primary purpose of the corporation is for the preservation of open space for the scenic enjoyment of the general_public the certificate of incorporation was filed in the state of state and is governed by construed and administered in accordance with the laws of the state of state org’s listed address is the same as tru-1’s business address address city state org’s original and current board_of directors included dir-2 dir-3 dir-4 dir-5 dir-6 and dir- all board members are close associates of tru-1 tru-1 has known each board member for more than twenty years and has known three board members dir-3 dir-5 and dir-2 for more than fifty years dir-4 has been tru-1’s property and casualty insurance agent since the 1960s dir-6 has sold tru-1 promotional items and jewelry in addition tru-1’s personal assistant pa is presently listed as the contact person and corporate secretary for org lastly org’s accountant acct has known tru-1 for over forty years and provides tru-1 and his business interests with accounting and income_tax services none of org’s board members have any formal training in conservation matters form acrev department of the treasury - internal_revenue_service page -1- department of the treasury - intemal revenue service form 886a name of taxpayer org ein explanation of items schedule no or exhibit year period ended december 20xx december 20xx in a document entitled minutes of informal action of the board_of directors of org dated december 19xx it was resolved that org would file a form_1023 signed by dir-4 it was also resolved that the corporation accept a deed of conservation_easement from co-1 for a acre parcel in 2-89-xx and that dir-6 be authorized to execute same on behalf of the corporation the directors are familiar with this real_property have visited it and believe that it meets the criteria and purpose of the corporation org submitted an application_for recognition of exemption to the internal_revenue_service on december 19xx the application was signed by dir-4 in its application_for exemption org described the activities of the organization as follows this is a newly created entity whose purpose is preserve open space for the scenic enjoyment of the general_public to that extent it will actively seek out conservation easements land transfers and other restrictions that will fulfill that goal most of the work will be done in the northwest quarter of the state of state once transfers take place we will monitor manage and keep records of the property interests all work will be done by volunteers initially the board_of directors we will solicit funds from the general_public org indicated on the application that no members of the organization’s governing body were disqualified persons with respect to the organization nor did any members have either a business or family relationship with disqualified persons org also stated that funds would be solicited from the general_public and that it would investigate potential grants to fund operations as well as raise funds via annual solicitations made by its board members org received dollar_figure in initial contributions in 19xx all of the 19xx financial contributions came from five of org’s board members and dir-8 an individual that tru-1 would engage in a real_estate_transaction with in 20xx each initial contribution made was for dollar_figure on december 19xx tru-1 as trustee of co-1 executed a deed of conservation_easement 19xx easement to org as indicated in org’s minutes of informal action as expected dir-6 signed the deed of conservation_easement on behalf of org the 19xx easement asserts that the property possesses natural scenic and open space values of great importance to the donor the people of city county and the state of state the stated purpose of the 19xx easement is as follows it is the purpose of this easement to assure that the property will always be retained forever in its scenic agricultural and open space condition and to prevent any use of the property that will significantly impair or interfere with the conservation values of the property grantor intends that this easement will confine the use of the property to such activities including without limitation form 886-acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx explanation of items those involving farming recreation and education as are not inconsistent with the purpose of this easement although the terms of the 19xx easement provide that the easement will allow farming recreation and education activities which are consistent with its terms section of the 19xx easement specifically states n o right of physical access by the general_public to any portion of the property is conveyed by this easement the property encumbered by the easement is active farmland and cannot be readily viewed from the road the 19xx easement provides that legal notice and all communications are to be served on tru-1 trustee of co-1 c o dir-1 tru-1 later claimed a dollar_figure charitable_contribution_deduction on his 19xx federal_income_tax return for contributing the 19xx easement this amount is also reflected on the form_8283 which accompanied tru-1’s form_1040 for tax_year 19xx the form_8283 valued the easement contribution in two separate component parts one portion valued the easement covering acres of the land to be worth dollar_figure while tru-1 claimed a dollar_figure cost_basis in that portion of the property the other portion of the donated easement covering acres of land was valued at dollar_figure tru-1 claimed a cost_basis of dollar_figure in that portion of the land the form_8283 was signed by dir-4 on behalf of org during a later examination of tru-1’s 19xx federal tax_return an internal_revenue_service engineer found that the easement donation was overvalued by percent tru-1 agreed to a reduced charitable deduction the service never examined whether the easement served a conservation_purpose within the meaning of sec_170 on december 19xx three days following org’s acceptance of the 19xx easement org opened a checking account at co-4 of city state according to a document received from the bank the first person listed as a signatory on the account is tru-1 co-4 of city has informed the service that tru-1’s name listed on the signature card was a mistake however tru-1’s signature is on check dated may 20xx to co-5 on behalf of org in the amount of dollar_figure other checks on behalf of org were signed by dir-4 both org and tru-1 bank at co-4 of city it is the policy of co-4 of city to not review signatures for payments in amounts below dollar_figure all on january 20xx org received a favorable advance determination_letter from the internal_revenue_service stating that the organization was recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and treated as a publicly_supported_organization on december 20xx the service sent a letter to org advising that its advance_ruling period had ended and requesting that the organization establish that it is a publicly_supported_organization under either sec_509 b a vi or sec_509 and that the organization complete the attached form_8734 support schedule for advance_ruling period on may 20xx the service sent a letter to org requesting additional information because the financial information previously submitted indicated that org did not meet the percent public support_test because only percent of the organization’s support came from public sources the letter further stated that the organization might still meet the requirements of irc form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - intemal revenue service form_886 a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx explanation of items _ sec_509 and sec_170 by meeting the percent facts_and_circumstances_test as described in those code sections on may 20xx org responded to the request for additional information in its response org answered yes to the following questions a c e h do you plan to receive support from a representative number of people rather than from members of a single family does your governing body represent the broad interest of the general_public or rather the private interests of a limited number of donors do you provide a facility or service directly for the benefit of the general_public on a continuing basis do you maintain a definitive ongoing program to accomplish our exempt purposes on may 20xx the service sent a final_determination letter to org granting it sec_509 b a vi status _ on november 20xx org’s board held a special meeting the board decided that org would accept a deed of conservation_easement 20xx easement from co-1 this easement was for another dollar_figure acres of the larger dollar_figure acre parcel part of which had been previously used for the 19xx easement donated to org by the trust the minutes also provided that dir- was authorized to execute the 20xx easement on behalf of org on the same date tru-1 as trustee of co-1 donated the 20xx easement to org for which dir-4 executed on behalf of org with the exception of the description of the land covered by the easement the language in the 20xx easement is identical to the language in the 19xx easement tru-1 executed the 20xx easement on november 20xx in favor of org while dir-4 signed the 20xx easement on behalf of org dated august 20xx the land according to an appraisal report by covered by the 20xx easement was valued at dollar_figure the report states that it was intended only for internal decision making by the client and only for_the_use_of mortgage financing from the client identified in the report and their successors and assignees the report was subsequently used to support the value of the conservation_easement donated to org and was reflected on the form_8283 accompanying tru-1’s 20xx federal_income_tax return the form_8283 listed dollar_figure as tru- 1’s cost_basis in the property the form_8283 was signed by dir-4 on november 20xx tru-1 claimed dollar_figure as a charitable_contribution on his 20xx federal tax_return org’s board minutes for september 20xx september 20xx september 20xx and september 20xx state that the board visited the 19xx easement and that there had been no violation of the conservation_easement the org board minutes for september 20xx and september 20xx state that the board visited both the 19xx easement and the 20xx easement and that there had been no violation of either conservation_easement although the board meeting minutes form a rev department of the treasury - internal_revenue_service page -4 886a department of the treasury - internal_revenue_service f name of taxpayer org ein schedule no or exhibit year period ende december 20xx december 20xx explanation of items ey discuss visiting the property encumbered by the easements there were no reports or photographs documenting any inspection from 20xx-20xx ten contributors are reflected in the corporate books_and_records as having made contributions to the organization six of those contributors were board members and two were businesses owned by board members automatic award spec is operated by dir-3 and co-6 is operated by dir-7 the other two contributors were ra-1 and co-7 a business owned and operated by ra-1 although ra-1 is not a board member in june of 20xx tru-1 purchased land from ra-1 the general ledger of the co-1 also reflects that during 20xx and 20xx org board member dir-2 was regularly reimbursed for office expenses telephone charges business meals and other personal expenses further on xx seven checks numbered each in the amount of dollar_figure and each payable to either an org board member or an individual associated with tru-1 were written from tru-1’s personal business account and recorded on the general ledger of the co-1 each of the six dollar_figure donations received from org during the year 20xx was from one of those same board members who received payments of dollar_figure from tru-1 from december of 19xx through 20xx org’s annual contributions and year end cash reserves are as follows 20x contributors 20xx 20xx x 20xx 20xx 20xx dir-2 board member dollar_figure dollar_figure dollar_figure dollar_figure dir-3 board member dollar_figure dollar_figure dollar_figure automotive award spec dollar_figure dollar_figure dir-4 board member dir-6 board dollar_figure dollar_figure dollar_figure ra-1_ member dir-5 board member co-7 co-6 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -5- 886a department of the treasury - internal_revenue_service f name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx explanation of items psy dir-7 board member dollar_figure total contributions year end cash reserves the organization does not maintain a website nor does it publish any brochures or use any other communication tools to raise awareness with the general_public it also does not engage in any educational activities with respect to land conservation law sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable or other exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 further provides that to operate exclusively for exempt purposes an organization must engage primarily in activities that accomplish one or more exempt purposes and not conduct more than an insubstantial amount of activities that further nonexempt purposes sec_1_501_c_3_-1 states that the term charitable is used in sec_501 in its generally accepted legal sense under the regulations the term charitable includes but is not limited to relief of the poor and distressed or the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening the burdens of government and social welfare by organizations designed to accomplish any of the aforementioned purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination ili to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency in revrul_76_204 1976_1_cb_152 an organization was formed for the purpose of preserving the natural environment the organization accomplished this purpose by acquiring and maintaining ecologically significant and undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization acquired its landholdings either through charitable gifts or bequests or by directly purchasing land from private owners the organization worked closely with federal state and local_government agencies and private organizations that were also concerned with environmental conservation the ruling noted that congress recognized that the conservation and protection of natural_resources and the environment serve a broad public benefit the ruling cited several federal acts including the department of the treasury - internal_revenue_service form arrev page -6- department of the treasury - internal_revenue_service schedule no or form 886a name of taxpayer org ein year period ended december 20xx december 20xx explanation of items - exhibit national environmental policy act of and the wilderness act of whereby the federal government sought to foster environmental conservation the ruling reasoned that by preserving ecologically significant undeveloped land the organization is enhancing the accomplishment of express national policy of conserving the nation’s unique natural_resources thus the ruling concluded that the organization is advancing education and science and is benefiting the public in a manner that the law regards as charitable thus the irs has recognized that environmental conservation is an exempt charitable purpose under sec_501 in revrul_78_384 1978_2_cb_174 however the irs held that the preservation of ordinary parcels of farm_land does not constitute an exempt_purpose within the meaning of sec_501 since the land did not have any distinctive ecological significance within the meaning of revrul_76_204 and the public benefit was too indirect and insignificant furthermore the organization did not engage in any other activities that could be characterized as exempt_activities under sec_501 see 73_tc_650 the irs also recognizes that organizations operated primarily for one or more of the conservation purposes under sec_170 operate for a charitable purpose under sec_501 sec_170 lists the following conservation purposes i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is -- for the scenic enjoyment of the general_public or id pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important area or a certified_historic_structure to establish that it operates exclusively for conservation purposes under sec_501 however an organization must do more than merely accept and hold easements that meet the requirements of sec_170 sec_1_170a-14 states the following c qualified organization- eligible donee to be considered an eligible donee under this section an organization must be a qualified_organization have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions a conservation group organized or form acrev department of the treasury - internal_revenue_service page -7- form_8 a name of taxpayer org ein schedule no or exhibit year period ended december 20xx december 20xx department of the treasury - jntemal revenue service _ explanation of items operated primarily or substantially for one of the conservation purposes specified in sec_170 will be considered to have the commitment required by the preceding sentence a qualified_organization need not set_aside funds to enforce the restrictions that are the subject of the contribution for purposes of this section the term qualified_organization means i a governmental_unit described in sec_170 ii an organization described in sec_170 iii a charitable_organization described in sec_501 that meets the public support_test of sec_509 iv a charitable_organization described in sec_501 that meets the requirements of sec_509 and is controlled by an organization described in paragraphs c i ii or iii of this section an organization will also fail to operate for a charitable purpose under sec_501 c if it conducts or promotes illegal activities and does not further an exempt_purpose all organizations that are exempt from federal_income_tax under sec_501 must conform to certain fundamental legal principles applicable to all charitable organizations see sec_1_501_c_3_-1 and revrul_67_235 courts have been willing to uphold the service’s determinations to not recognize or revoke an organization’s tax-exempt status where it has actively facilitated participated in or promoted tax_avoidance transactions or arrangements see eg 70_fedclaims_782 20xx 588_fsupp_693 d d c and church of world peace inc v commissioner tcmemo_1994_87 aff'd 52_f3d_337 an organization will fail to operate for a charitable purpose under sec_501 if it the presence of a private benefit if substantial primarily operates to serve private interests will destroy an organization’s exemption regardless of its other charitable purposes or activities see 326_us_279 however occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes generally will not constitute prohibited private benefits see 78_tc_921 in 92_tc_1053 the tax_court defined private benefits as nonincidental benefits conferred on disinterested persons that may serve private interests in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of form acrev department of the treasury - internal_revenue_service page -8- department of the treasury - intemal revenue service form 886a name of taxpayer org ein explanation of items schedule no or exhibit year period ended december 20xx december 20xx the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government ’s position the sec_501 tax exempt status of the org org should be revoked because it is not operated exclusively for tax exempt purposes an organization described in sec_501 must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1gi during the first six years of its existence the only activity conducted by org consisted of accepting two overvalued conservation easements from a grantor_trust controlled by org’s de_facto founder tru-1 all persons associated with org have either a long term business or personal relationship with tru-1 these relationships were not disclosed in the organization’s in addition tru-1’s accountant attorney and application_for recognition of exemption insurance agent all provide services to org in fact tru-1’s accountant billed tru-1 management for services provided to org tru-1’s personal assistant is the secretary for org and his business address is the same address listed for org - org does not accept or solicit donations from the general_public does not engage in activities furthering conservation education does not maintain a website or make any public outreach efforts and appears to exist solely to serve as a vehicle to accept donations of the conservation easements from a_trust in which tru-1 is the trustee the presence of a private benefit if substantial will destroy an organization’s exemption regardless of its other charitable purposes or activities see 326_us_279 the stated purpose of org is to preserve open space for the scenic enjoyment of the general_public according to sec_1_170a-14 conservation easements for the preservation of open space must preserve open space pursuant to a clearly delineated federal state or local governmental conservation policy or preserve open space for the scenic enjoyment of the general_public and yield significant public benefit the easements donated to the organization were not made pursuant to any clearly delineated governmental conservation policy the taxpayer was asked to provide information about such ‘governmental policy and did not provide any specific governmental policy for either the 19xx or the 20xx easement a statement that county and the state of state have conservation statutes is not sufficient additionally to satisfy the open space for the general_public conservation requirement a conservation_easement must be more than ordinary land in revenue rulings and form acrev department of the treasury - internal_revenue_service page -9- a orm department of the treasury - internal_revenue_service f name of taxpayer org ein schedule no or a exhibit year period ende december 20xx december 20xx explanation of items it was held that the land must be ecologically significant and that the preservation of ordinary farmland was not sufficient to justify exemption under sec_501 of the code the conservation easements donated to org consist of ordinary farmland currently rented out for livestock feeding and for growing corn and soybeans there are no unique features about the land such as protected native plants trees or animals in addition the areas are not visible from the road so there is no scenic enjoyment by the public an irs engineer’s report found that the benefit to the general_public is not significant the organization is not operated for a charitable purpose because it did not take the steps necessary to ensure that the easements it has accepted serve a conservation_purpose its directors have no expertise or training that would enable them to determine whether an easement serves a conservation_purpose moreover the organization does not monitor the easements that it has accepted and does not have the commitment to protect any conservation purposes of any donations nor the financial resources to enforce the easements in the event enforcement becomes necessary in the alternative if the organization is determined to serve an exempt_purpose as described in sec_501 the service contends that the organization is a private_foundation a review of contributions received by the organization reveals that all the donors to the organization were board members or had a business or personal relationship with tru-1 the donor of the conservation easements the organization never satisfied the support_test of either in the organization’s application_for sec_170 and sec_509 or sec_509 recognition of exemption submitted under penalties of perjury and in information in response to the foundation follow-up after the organization’s advance_ruling period org stated that it would the organization has never had a fundraising solicit contributions from the general_public program to solicit public support the service erred in its conclusion that org was a public charity at the end of its advance_ruling based upon a substantial misrepresentation of the organizations intent to solicit support from the general_public taxpayer’s position the taxpayer’s position is that the conservation easements it holds protects farmland and limits development in the area it further states that the easements serve a valid conservation_purpose and that it is a qualified conservation organization conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked effective december 19xx because it did not operate exclusively for exempt purposes because its assets inured to and it served the private interests of its creators form acrev department of the treasury - internal_revenue_service page -10-
